DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al. (U.S. 2014/0117031).  Zimmerman et al. teaches a drink holder 2 with stabilizer 6, comprising a base assembly (figure 10) having a central portion 80 and a base seal 68, wherein the base seal 68 is configured to engage a support surface (paragraph [0030]) and define an air chamber as a volume enclosed by the base seal, the central portion and the surface (paragraph [0030]), the central portion having an upward facing surface encircling an air vent 102, 74 defined through the central portion between the air chamber and an area of ambient pressure (figure 10), a beverage container assembly 4 slidably engaged with the base assembly (figure 3), the beverage container assembly including a beverage holding compartment (central cavity of 4) and having a base plate 30, an inner seal 106 mounted to the base plate at 126, the inner seal including a core at 122, 126, 128 mounted to the base plate and a flexible skirt portion 106 extending from the core (figure 10), wherein the flexible skirt portion is not attached to the base plate other than via the core (figure 11C), the beverage container assembly being slidably attached to the base assembly with a range of movement so that the beverage container assembly can freely translate between a lowered position and a raised position relative to the base assembly (figures 11A-11D; base plate 30 moves with respect to 28), wherein in the lowered position the inner seal seals the air vent (figure 11D), and wherein as the beverage container assembly is raised from the lowered position toward the raised position the beverage container assembly translates upward relative to the base assembly a distance before the inner seal is disengaged from the air vent (figure 11C).

Regarding claim 3, the upward facing surface of the central portion and the skirt portion of the inner seal are circular with a circular edge of the inner seal engaging the upward facing surface (figure 10).

Regarding claim 5, the flexible skirt portion includes a lobe shaped circumferential edge (figure 6).

Regarding claim 6, the base assembly includes a series of extensions defining downward facing hooks at 46 and wherein the beverage container assembly includes a series of extensions defining upward facing hooks at 66, wherein the upward facing hooks are aligned with the downward facing hooks (figure 10), and wherein the range of movement of the beverage container assembly relative to the base assembly is defined between the lowered position where the upward facing hooks and downward facing hooks are spaced apart (figure 11D) and the raised position where the upward facing hooks and downward facing hooks are in contact and prevent the beverage container assembly and the base assembly from being separated (figure 11C).

Regarding claim 7, the beverage holding compartment is configured to receive a beverage container (the cavity of 4 is capable of receiving an appropriately sized beverage container).

Regarding claim 8, the beverage holding compartment is insulated (insulated by double wall structure and vacuum space 12).

Regarding claim 9, the base plate is concealed by a sidewall (base plate 30 is concealed by sidewall of 4, element 22).

Regarding claim 10, the base assembly includes a peripheral mount and an inner plug at 82 which engage in a clamped arrangement at 78 to hold the base seal above 84.

Regarding claim 11, Zimmerman et al. teaches a method of using a drink holder with a stabilizer (paragraphs [0034]-[0035]), comprising placing a drink holder on a support surface (paragraph [0030]), the drink holder having a base assembly (figure 10) having a central portion 80 and a base seal 68 arranged so that the base seal engages the support surface and defines an air chamber enclosed by the base seal (figure [0030]), the central portion and the surface, the base assembly defining an air vent 102, 74 through the central portion between the air chamber and an area of ambient pressure (figure 10), the drink holder further having a beverage container assembly 4 slidably engaged with the base assembly (figure 3), the beverage container assembly including a beverage holding compartment (central cavity of 4) and having a base plate 30 with an inner seal 106, sealing the air vent by lowering the beverage container assembly toward the base assembly so that the inner seal engages the base assembly (figure 11D), raising the beverage container assembly relative to the base assembly an initial distance while the inner seals continues to seal the air vent (figure 11B), and disengaging the inner seal from the air vent after the beverage container assembly has translated upward a distance exceeding the initial distance (figure 11C).

Regarding claim 13, the base assembly central portion has an upward facing circular surface (upper surface of 80) and the inner seal 106 has a circumference which engages the upward facing surface to seal the air vent (figure 11D). 

Regarding claim 15, Zimmerman et al. teaches a method of using a drink holder with a stabilizer (paragraph [0034]-[0035]), comprising placing a drink holder on a support surface (paragraph [0030]), the drink holder having a base assembly (figure 10) having a central portion 80 and a base seal 68 arranged so that the base seal engages the support surface and defines an air chamber enclosed by the base seal, the central portion and the surface (paragraph [0030]), the base assembly defining an air vent 102, 74 through the central portion between the air chamber and an area of ambient pressure (figure 10), the drink holder further having a beverage container assembly 4 slidably engaged with the base assembly (figure 3), the beverage container assembly including a beverage holding compartment (central cavity of 4) and having a base plate 30 with an inner seal 106, after the base seal engages the support surface, lowering the beverage container assembly toward the base assembly so that the inner seal engages the base assembly and seals the air vent generating a partial vacuum in the air chamber (figure 11D), maintaining a partial vacuum in the air chamber while raising the beverage container assembly an initial distance relative to the base assembly (figure 11B), and disengaging the inner seal from the air vent after the beverage container assembly has been raised from the base assembly by a distance exceeding the initial distance (figure 11C).

Regarding claim 17, the base assembly central portion has an upward facing circular surface (upper surface of 80 and element 82) encircling the air vent and the inner seal has a circumference which engages the upward facing surface to seal the air vent (figure 10).

Regarding claim 19, preventing the beverage container assembly and the base assembly from being separated as the drink holder is raised (by engagement of 46 and 66).

Regarding claim 20, preventing the beverage container assembly from being separated from the base assembly by a series of downward facing hooks extending from the base assembly which are aligned with a series of upward facing hooks extending from the beverage container assembly (hooks at 46 and 66) and wherein a range of movement of the beverage container assembly relative to the base assembly is defined between a lowered position where the upward facing hooks and downward facing hooks are spaced apart (figure 11D) and a raised position where the upward facing hooks and downward facing hooks are in contact (figure 11C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (U.S. 2014/0117031). Zimmerman et al. discloses the claimed invention except for the beverage container assembly traveling upward 1.2 to 1.5 mm before the inner seal is pulled away from the air vent.  Zimmerman et al. does disclose movement in paragraph [0033], but does not disclose the specific distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly Zimmerman et al. with the beverage container assembly traveling upward 1.2 to 1.5 mm before the inner seal is pulled away from the air vent, in order to allow some accidental vertical movement before the vacuum is released, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 4, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the suction support member.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736